Case 1:19-cv-20135-CMA Document 41 Entered on FLSD Docket 03/08/2019 Page 1 of 9


                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 1:19-CV-20135-ALTONAGA/GOODMAN

  TRACFONE WIRELESS, INC., a Delaware
  Corporation

                                Plaintiff,
  v.

  NEKTOVA GROUP, LLC, a New Jersey
  Corporation, et al.

                                Defendants.
                                                       /

       DEFENDANTS MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                AND INCORPORATED MEMORANDUM OF LAW

         Defendants, Nektova Group, LLC (“Nektova”), Yakov Anisfeld (“Anisfeld”), Yaacov

  Sommer (“Sommer”), Sol Fischer (“Fischer”), Nektova Group FL LLC (“NGFL”), Moshe

  Cohen (“Cohen”), and Benjamin Winkler (“Winkler,” collectively with Nektova, Anisfeld,

  Sommer, Fischer, NGFL, and Cohen, the “Defendants”) by and through their undersigned

  counsel, hereby respond to the Plaintiff Tracfone Wireless, Inc.’s (“Tracfone”)’s First Amended

  Complaint for Damages and Injunctive Relief and Fed. R. Civ. P. 38 Demand for Jury Trial [D.E.

  15] by filing this Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) and

  Incorporated Memorandum of Law, and states as follows:

                                 PRELIMINARY STATEMENT

         Tracfone’s complaint is the prototypical shotgun or kitchen sink pleading that this Court

  has so frequently derided. Instead of making a “short and plain statement of the claim” as required

  by Federal Rule of Civil Procedure 8, Tracfone filed a thirty-page Complaint, including 174

  paragraphs, and 9 counts. One would think that Tracfone alleged that the Defendants engaged in

  massive wrongdoing. That would be incorrect.
Case 1:19-cv-20135-CMA Document 41 Entered on FLSD Docket 03/08/2019 Page 2 of 9


         Instead, Tracfone includes allegations about what could be done or what has in the past

  been done by theoretical unnamed parties, but does not allege the necessary elements of any of its

  causes of action against the Defendants. Moreover, Tracfone makes its allegations in this general

  way because it well knows that the Defendants have done nothing wrong. For the reasons set forth

  herein, Tracfone’s Complaint should be dismissed, as a matter of law.

                                   RELEVANT BACKGROUND

         1.      On January 10, 2019, Tracfone filed its Complaint for Damages and Injunctive

  Relief [D.E. 1].

         2.      On February 4, 2019, Tracfone filed its First Amended Complaint for Damages and

  Injunctive Relief and Fed. R. Civ. P. 38 Demand for Jury Trial (the “Complaint”) [D.E. 15].

         3.      Tracfone’s Complaint alleges that the Defendants have engaged in wrongdoing that

  harmed Tracfone. Tracfone’s allegations stem from the Defendants’ purported resale of cellular

  phone devices that Tracfone subsidized. 1

         4.      Tracfone’s Complaint includes Nine (9) Counts: Civil Conspiracy, Unjust

  Enrichment, Conspiracy to Induce Breach of Contract, Common Law Fraud, Unfair Competition,

  Federal Trademark Infringement, Federal Common Law Trademark Infringement and False

  Advertising, Contributory Trademark Infringement, and Conversion.

         5.      This Motion asserts that Tracfone’s Complaint is subject to dismissal as a matter of

  law for the reasons set forth herein.




  1
   The allegations in the Complaint are untrue, but Defendants recognize that procedurally this is
  not the time for the truth of such allegations to be tested.


                                                  2
Case 1:19-cv-20135-CMA Document 41 Entered on FLSD Docket 03/08/2019 Page 3 of 9


                                     MEMORANDUM OF LAW

     I.       LEGAL STANDARD

           Fed. R. Civ. P. 12(b)(6), provides for dismissal of an action for “failure to state a claim

  upon which relief can be granted.” See Fed. R. Civ. P. 12(b)(6). In a Rule 12(b)(6) motion, “all

  well-pleaded allegations of material fact [are accepted as true] and construe[d] in the light most

  favorable to the non-moving party.” Padilla v. Yoo, 678 F.3d 748, 757 (9th Cir. 2012). “Legal

  conclusions without adequate factual support are entitled to no assumption of truth.” Mamani v.

  Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011)(citations omitted). “Threadbare recitals of the

  elements of a cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft

  v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). “Factual allegations that are merely

  consistent with a defendant’s liability fall short of being facially plausible.” Chaparro v. Carnival

  Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (internal quotation marks and citations omitted).

  Thus, the Court engages in a two-step approach: “When there are well-pleaded factual allegations,

  a court should assume their veracity and then determine whether they plausibly give rise to an

  entitlement to relief.” Iqbal, 556 U.S. at 679. As set forth herein, each count of the Complaint fails

  to state a cause of action and, on that basis, the Complaint is bound to be dismissed, as a matter of

  law.

     II.      ARGUMENT

              a. Civil Conspiracy.

           In order to state a cause of action for conspiracy, Tracfone must allege “(a) a conspiracy

  between two or more parties, (b) to do an unlawful act or to do a lawful act by unlawful means,

  (c) the doing of some overt act in pursuance of the conspiracy, and (d) damage to plaintiff as a

  result of the acts done under the conspiracy.” Fla. Fern Growers Ass'n v. Concerned Citizens, 616

  So. 2d 562, 565 (Fla. 5th DCA 1993). That means that Tracfone must allege an underlying



                                                    3
Case 1:19-cv-20135-CMA Document 41 Entered on FLSD Docket 03/08/2019 Page 4 of 9


  actionable tort. See Wright v. Yurko, 446 So. 2d 1162 (Fla. 5th DCA 1984). Because the other

  causes of action are subject to dismissal (see sections (b) through (g)), Tracfone’s conspiracy claim

  must also fail and is therefore subject to dismissal as a matter of law.

             b. Unjust Enrichment.

         Under Florida law, in order to make a claim for unjust enrichment, a plaintiff must allege:

  “(1) a benefit conferred upon the defendant by the plaintiff, (2) appreciation by the defendant of

  such benefit, and (3) acceptance and retention of such benefit by the defendant under such

  circumstances that it would be inequitable for him to retain it without paying the value thereof.”

  Gary v. D. Agustini & Asociados, S.A., 865 F. Supp. 818, 827 (S.D. Fla. 1994). Tracfone alleges

  that the Defendants acquisition of devices “at less than the manufacturer cost of the Devices”

  constitutes a “benefit” provided by Tracfone. [D.E. 15] at ¶111. Tracfone’s allegations are

  insufficient to survive dismissal because it is not the manufacturer of the “Devices.” Instead,

  Tracfone must affirmatively allege that it spent money to subsidize the “Devices” in order to set

  forth an unjust enrichment claim against the Defendants. Further and in addition to the foregoing,

  Tracfone’s unjust enrichment claim is subject to dismissal because Tracfone fails to allege that an

  adequate remedy is unavailable at law. Mobil Oil Corp. v. Dade County Esoil Mgmt. Co., Inc.,

  982 F. Supp. 873, 880 (S.D. Fla. 1997).

             c. Conspiracy to Induce Breach of Contract.

         Conspiracy to induce breach of contract is a species of conspiracy in general. See TracFone

  Wireless, Inc. v. Anadisk LLC, 685 F. Supp. 2d 1304, 1318 (S.D. Fla. 2010). In order to state a

  cause of action for conspiracy, Tracfone must allege “(a) a conspiracy between two or more parties,

  (b) to do an unlawful act or to do a lawful act by unlawful means, (c) the doing of some overt act

  in pursuance of the conspiracy, and (d) damage to plaintiff as a result of the acts done under the

  conspiracy.” Fla. Fern Growers Ass'n 616 So. 2d at 565. Tracfone alleges that the Defendants



                                                    4
Case 1:19-cv-20135-CMA Document 41 Entered on FLSD Docket 03/08/2019 Page 5 of 9


  interfered with Tracfone’s “valid and existing contracts with runners and other original purchasers

  of the Devices.” [D.E. 15] at 117. It is unclear what “contracts” Tracfone alleges it has with

  unknown and unidentified individuals. Regardless, this is insufficient to plead a conspiracy. See

  e.g. Wright v. Yurko, 446 So. 2d 1162, 1165 (Fla. 5th DCA 1984).

         Count 3 of Tracfone’s Complaint should be dismissed as a matter of law.

             d. Common Law Fraud.

         Under Florida law, common law fraud requires:

                 (1) A false statement concerning a material fact. (2) Knowledge by
                 the person making the statement that the representation is false. (3)
                 The intent by the person making the statement that the
                 representation will induce another to act on it. (4) Reliance on the
                 representation to the injury of the other party.

         Tracfone attempts to plead a common law fraud claim due to the Defendants’ alleged

  purchasing of Tracfone subsidized devices from retailers. [D.E. 15] at 122–123. This is simply

  not fraud for a number of reasons. First, there is no alleged “false statement” by the Defendants.

  Tracfone attempts to couch a purchase of a product as such a false statement, but there is no legal

  support for such a proposition. See, e.g., Weissman v. NASD, 539 F. Supp. 2d 1363, 1366 (S.D.

  Fla. 2008). Moreover, because the alleged purchases were from third-party retailers, Tracfone

  cannot allege that it relied upon the Defendants’ representations. Simply put, Tracfone’s fraud

  claim is an attempt to fit a round peg into a square hole and should be dismissed, as a matter of

  law.

             e. Unfair Competition.

         Under Florida law, “the elements of an unfair competition claim are the same as a

  trademark infringement claim.” Cocoon v. Philip Stein Holding, Inc, No. 09-20893-CIV, 2009

  U.S. Dist. LEXIS 139529, at *7 (S.D. Fla. Aug. 11, 2009) (citing Chanel, Inc. v. Italian Activewear

  of Fla., Inc., 931 F.2d 1472, 1475 n.3 (11th Cir. 1991)). As set forth in section (f) infra, Tracfone



                                                   5
Case 1:19-cv-20135-CMA Document 41 Entered on FLSD Docket 03/08/2019 Page 6 of 9


  has not pled the required elements of a trademark infringement claim, therefore its unfair

  competition claim is similarly subject to dismissal.

             f. Federal Trademark Infringement (Count 6); Federal Common Law Trademark

                 Infringement and False Advertising (Count 7); and Contributory Trademark

                 Infringement (Count 8).

         The Lanham Act protects against the use in commerce of “any reproduction, counterfeit,

  copy, or colorable imitation of a registered mark in connection with the sale, offering for sale,

  distribution, or advertising of any goods or services on or in connection with which such use is

  likely to cause confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114(1)(a). Only when

  a person “uses in commerce” some

                 word, term, name, symbol, or device, or any combination thereof, or
                 any false designation of origin, false or misleading description of
                 fact, or false or misleading representation of fact, which is likely to
                 cause confusion, or to cause mistake, or to deceive as to the
                 affiliation, connection or association of such person with another
                 person, or as to the origin, sponsorship or approval of his or her
                 goods, services, or commercial activities by another person, or (B)
                 in commercial advertising or promotion, misrepresents the nature,
                 characteristics, qualities, or geographic origin of his or her or
                 another person's goods, services, or commercial activities, shall be
                 liable in a civil action by any person who believes that he or she is
                 or is likely to be damaged by such act.

         In order to properly plead a claim of trademark infringement, Tracfone must (a) show that

  it has a valid, protectable mark and (2) that Defendants' use of the mark is “likely to cause

  confusion, or to cause mistake, or to deceive.” In order to meet this requirement, Tracfone must

  show that the Defendants are selling items that are materially different than those that Tracfone

  sells. Davidoff & Cie, S.A. v. PLD Int'l Corp., 263 F.3d 1297, 1302 (11th Cir. 2001). In other

  words, “[t]he resale of genuine trademarked goods generally does not constitute infringement.”

  Id. at 301. This is termed the “first sale” or “exhaustion” doctrine. Id.




                                                   6
Case 1:19-cv-20135-CMA Document 41 Entered on FLSD Docket 03/08/2019 Page 7 of 9


         Tracfone attempts to avoid this issue by making general allegations about what other

  parties do to Tracfone devices. See [D.E. 15] at 103–105. Tracfone then alleges that “Traffickers

  such as Defendants and their co-conspirators sometimes remove the pouches from the box, take

  the Device out of its original packaging, and remove the accessories, warranties and manual before

  shipping and selling the TracFone Device overseas.” [D.E. 15] at ¶60 (emphasis added). Tracfone

  has failed to plead the required elements of a trademark claim because Tracfone has failed to allege

  that the Defendants actually did remove pouches from boxes, etc. The reason for this is obvious,

  Tracfone knows that the Defendants did not do this.

         Significantly, Tracfone attached the Declaration of Sair Ali to their Complaint [D.E. 15-

  3], which declaration provides that “We have engaged in online research and spoken to various

  people around the world in an effort to determine how handsets can be unlocked, and we were

  successful in unlocking some of the TracFone-branded wireless handsets we purchased.” Id. at

  ¶15 (emphasis added). The fact that Ali had to unlock these devices means that, by definition,

  they were not unlocked when the alleged sale from the Defendants occurred. Moreover, Ali asserts

  that the handsets included “the outside of the packaging” indicating that they were never opened.

  Id. at ¶16. Notably, Ali does not declare (a) that he ever received an opened device from the

  Defendants or (b) that he ever received an “unlocked” device from the Defendants.

         Under the first sale doctrine, Counts 6, 7, and 8 are subject to dismissal as a matter of law.

             g. Conversion.

         In Florida, in order to plead a cause of action for conversion, Tracfone must allege that the

  Defendants have engaged in “(1) an act of dominion wrongfully asserted; (2) over another's

  property; and (3) inconsistent with his ownership therein.” Special Purpose Accounts Receivable

  Coop. Corp. v. Prime One Cap. Co., 125 F. Supp. 2d 1093, 1099 (S.D. Fla. 2000). A review of

  Count 9 demonstrates that Tracfone is unable to state any of the elements of a conversion claim.



                                                   7
Case 1:19-cv-20135-CMA Document 41 Entered on FLSD Docket 03/08/2019 Page 8 of 9


  Tracfone’s own allegations do not assert that the Defendants have wrongfully claimed Tracfone’s

  property, see [D.E. 15] at ¶¶ 169–174, and therefore no claim for conversion will lie. Count 9 of

  the Complaint should be dismissed as a matter of law.

                                           CONCLUSION

         All Counts in the Complaint are bound to be dismissed, as a matter of law. Tracfone cannot

  plead any of its trademark claims or unfair competition claim because there is no allegation that

  the Defendants sold the devices in a materially different condition. The conspiracy claims fail

  because there is no underlying tort or contract on which those claims can travel. Unjust enrichment

  and conversion claims are inapplicable where the Defendants did not exercise any claims

  inconsistent with their property rights and there is no pled benefit received by the Defendants from

  Tracfone. Finally, Tracfone’s fraud claim fails because there is no allegation of a false statement

  or of Tracfone’s reliance on any such false statement where the allegations in the Complaint

  provide that the Defendants simply purchased product from third-parties.

         WHEREFORE, Defendants respectfully request that this Court grant this Motion to

  Dismiss under Rule 12(b)(6) and award any additional relief this Court deems just and proper.

  Dated: March 8, 2019

                                                THE BERNSTEIN LAW FIRM

                                                s/ Michael I. Bernstein

                                                Michael I. Bernstein, Esq.
                                                Florida Bar No.: 546208
                                                Jason B. Pear, Esq.
                                                Florida Bar No.: 070230
                                                3050 Biscayne Boulevard, Suite 403
                                                Miami, Florida 33137
                                                Tel. (305) 672-9544
                                                Fax. (305) 672-4572
                                                Primary: michael@bernstein-lawfirm.com
                                                Secondary: jason@bernstein-lawfirm.com
                                                            richard@bernstein-lawfirm.com



                                                   8
Case 1:19-cv-20135-CMA Document 41 Entered on FLSD Docket 03/08/2019 Page 9 of 9


                               CERTIFICATION OF SERVICE

         I certify that on this March 8, 2019, that the foregoing document is being served on all
  counsel of record identified on the attached Service List via electronic service.

                                               s/Michael I. Bernstein
                                              ___________________________
                                              Michael I. Bernstein, Esq.




                                         SERVICE LIST

                      Tracfone Wireless, Inc. v. Nektova Group, LLC, et al.
                        CASE NO.: 1:19-CV-20135-ALTONAGA/GOODMAN
                    United States District Court of Southern District Of Florida

  Aaron S. Weiss
  Steven Blickensderfer
  Carlton Fields Jorden Burt, P.A.
  100 S.E. Second St., Suite 4200
  Miami, Florida 33131
  sblickensderfer@carltonfields.com
  aweiss@carltonfields.com
  Telephone: 305.530.0050
  Counsel for Plaintiff




                                                 9
